TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED DECEMBER 10, 2014



                                      NO. 03-14-00443-CV


                                         L. R., Appellant

                                                v.

               Texas Department of Family and Protective Services, Appellee




        APPEAL FROM 340TH DISTRICT COURT OF TOM GREEN COUNTY
        BEFORE CHIEF JUSTICE JONES, JUSTICES ROSE AND GOODWIN
              AFFIRMED -- OPINION BY CHIEF JUSTICE JONES




This is an appeal from the judgment signed by the trial court on June 24, 2014. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

trial court’s judgment.    Therefore, the Court affirms the trial court’s judgment.    Because

appellant is indigent and unable to pay costs, no adjudication of costs is made.